                            IN THE UNITED STATES DISTRICT COURT FOR
                               THE SOUTHERN DISTRICT OF GEORGIA
                                       SAVANNAH DIVISION


       UNITED STATES OF AMERICA,


       V.                                              Case No. CR418-89


       NAQUONN SOLOMON,
                               Defendant.




                  Katie A. Brewington counsel of record for defendant Naquonn

       Solomon in the above-styled case has moved for leave of absence.

       The Court is mindful that personal and professional obligations

       require the absence of counsel on occasion. The Court, however,

       cannot accommodate its schedule to the thousands of attorneys who

       practice within the Southern District of Georgia.

                  Counsel may be absent at the times requested. However, nothing

       shall prevent the case from going forward; all discovery shall

       proceed, status conferences, pretrial conferences, and         trial shall

       not be interrupted or delayed. It is the affirmative obligation of

       counsel tb provide a fitting substitute.



             ^SO toDERED this               day of January 2019
—{I—         2~



                                              WILLIAM T. MOORE    JR., JUDGE
                       fO
                                              UNITED STATES DISTRICT COURT
^           CCD    d
            c-w                               SOUTHERN DISTRICT OF GEORGIA
                   'is
